SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 10)* The Wet Seal, Inc. (Name of Issuer) Class A Common Stock, par value $0.10 per share (Title of Class of Securities) (CUSIP Number) Marc Weingarten and David E. Rosewater Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 (212) 756-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 18, 2012 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [] NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 14 Pages) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.961840105 SCHEDULE 13D/A Page 2 of 14 Pages 1 NAME OF REPORTING PERSONS Clinton Spotlight Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 850 shares of Class A Common Stock 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 850 shares of Class A Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 850 shares of Class A Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0.00% 14 TYPE OF REPORTING PERSON PN CUSIP No.961840105 SCHEDULE 13D/A Page 3 of 14 Pages 1 NAME OF REPORTING PERSONS Clinton Spotlight Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 2,748,510 shares of Class A Common Stock 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 2,748,510 shares of Class A Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 2,748,510 shares of Class A Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 3.05% 14 TYPE OF REPORTING PERSON PN CUSIP No.961840105 SCHEDULE 13D/A Page 4 of 14 Pages 1 NAME OF REPORTING PERSONS Clinton Magnolia Master Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 934,272 shares of Class A Common Stock 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 934,272 shares of Class A Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 934,272 shares of Class A Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 1.04% 14 TYPE OF REPORTING PERSON CO DOC ID - 19181638.2 CUSIP No.961840105 SCHEDULE 13D/A Page 5 of 14 Pages 1 NAME OF REPORTING PERSONS, I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Clinton Retail Opportunity Partnership, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 1,908,549 shares of Class A Common Stock 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 1,908,549 shares of Class A Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 1,908,549 shares of Class A Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 2.12% 14 TYPE OF REPORTING PERSON PN CUSIP No.961840105 SCHEDULE 13D/A Page 6 of 14 Pages 1 NAME OF REPORTING PERSONS Clinton Special Opportunities Master Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 683,132 shares of Class A Common Stock 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 683,132 shares of Class A Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 683,132 shares of Class A Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0.76% 14 TYPE OF REPORTING PERSON CO CUSIP No.961840105 SCHEDULE 13D/A Page 7 of 14 Pages 1 NAME OF REPORTING PERSONS Clinton Group, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 6,275,313 shares of Class A Common Stock 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 6,275,313 shares of Class A Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 6,275,313 shares of Class A Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 6.97% 14 TYPE OF REPORTING PERSON CO; IA CUSIP No.961840105 SCHEDULE 13D/A Page 8 of 14 Pages 1 NAME OF REPORTING PERSONS George E. Hall 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 6,275,313 shares of Class A Common Stock 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 6,275,313 shares of Class A Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 6,275,313 shares of Class A Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 6.97% 14 TYPE OF REPORTING PERSON IN CUSIP No.961840105 SCHEDULE 13D/A Page 9 of 14 Pages This Amendment No. 10 ("Amendment No. 10") amends and supplements the statement on Schedule 13D filed with the Securities and Exchange Commission (the "SEC") on August 30, 2012 (the "Original Schedule 13D"), Amendment No. 1 to the Original Schedule 13D, filed with the SEC on September 5, 2012 (“Amendment No. 1”), Amendment No. 2 to the Original Schedule 13D, filed with the SEC on September 13, 2012 (“Amendment No. 2”), Amendment No. 3 to the Original Schedule 13D, filed with the SEC on September 17, 2012 (“Amendment No. 3”), Amendment No. 4 to the Original Schedule 13D, filed with the SEC on September 19, 2012 (“Amendment No. 4”), Amendment No. 5 to the Original Schedule 13D, filed with the SEC on September 21, 2012 (“Amendment No. 5”), Amendment No. 6 to the Original Schedule 13D, filed with the SEC on September 27, 2012 (“Amendment No. 6”), Amendment No. 7 to the Original Schedule 13D, filed with the SEC on October 1, 2012 (“Amendment No. 7”), Amendment No. 8 to the Original Schedule 13D, filed with the SEC on October 3, 2012 (“Amendment No. 8”) and Amendment No. 9 to the Original Schedule 13D, filed with the SEC on October 5, 2012 ("Amendment No. 9" and together with the Original Schedule 13D, Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5, Amendment No. 6, Amendment No. 7, Amendment No. 8, Amendment No. 9 and this Amendment No. 10, the "Schedule 13D") with respect to the Class A common stock, par value $0.10 per share (the "Class A Common Stock"), of The Wet Seal, Inc., a Delaware corporation (the "Issuer").Capitalized terms used herein and not otherwise defined in this Amendment No. 10 have the meanings set forth in the Schedule 13D.This Amendment No. 10 amends Items 3, 4, and 5 as set forth below. As a result of Clinton’s abandonment of the Consent Solicitation (as described in Items 4 and 5 of this Schedule 13D), Clinton and the Nominees are no longer deemed to be a “group” for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 13d-5(b)(1) promulgated thereunder.As described in Item 5 of this Schedule 13D, Clinton and each of the Nominees have terminated (i) their status as a “group” for purposes of Section 13(d)(3) of the Exchange Act and Rule 13d-5(b)(1) promulgated thereunder with respect to the Class A Common Stock and (ii) the Joint Filing Agreement, dated August 30, 2012.The security ownership reported in this Amendment No. 10 does not include the security ownership by any of the Nominees.This Amendment No. 10 only reports information on the Reporting Persons identified in the cover pages hereto and not the Nominees. Item 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. Item 3 of the Schedule 13D is hereby amended and restated in its entirety as follows: The Reporting Persons used a total of approximately $18,758,000 (including brokerage commissions) in the aggregate to acquire the shares of Class A Common Stock reported herein as beneficially owned. Funds for the purchase of the Class A Common Stock reported herein as beneficially held by Clinton were derived from (i) available working capital of Spotlight Fund, for the shares of Class A Common Stock held directly by it; (ii) available working capital of SPOT, for the shares of Class A Common Stock held directly by it; (iii) available working capital of Magnolia, for the shares of Class A Common Stock held directly by it; (iv) available working capital of CROP, for the shares of Class A Common Stock held directly by it; (v) available working capital of CSO, for the shares of Class A Common Stock held directly by it; and (vi) margin borrowings described in the following sentence, for the shares of Class A Common Stock held directly by Spotlight Fund, SPOT, Magnolia, CROP and CSO.Such Class A Common Stock is held by Clinton in commingled margin accounts, which may extend margin credit to Clinton from time to time, subject to applicable federal margin regulations, stock exchange rules and credit policies. In such instances, the positions held in the margin accounts are pledged as collateral security for the repayment of debit balances in the account. The margin accounts bear interest at a rate based upon the broker’s call rate from time to time in effect. Because other securities are held in the margin accounts, it is not possible to determine the amounts, if any, of margin used to purchase the Class A Common Stock reported herein as beneficially owned by Clinton. CUSIP No.961840105 SCHEDULE 13D/A Page10 of 14 Pages Item 4. PURPOSE OF TRANSACTION. Item 4 is hereby amended and supplemented by the addition of the following: On October 18, 2012, representatives of the Reporting Persons met with Lynda Davey and Kenneth Rees, both members of the Board. During the meeting, the Reporting Persons encouraged the Board to hire a new Chief Executive Officer and to return excess cash to stockholders as quickly as possible. In particular, the Reporting Persons said that a $50-75 million buyback or self-tender would help stockholders who participate in the buyback by providing them liquidity and help those who do not participate in the buyback by giving them a meaningfully larger stake in the equity of the Issuer as it executes its turnaround strategy. Item 5. INTEREST IN SECURITIES OF THE ISSUER. Paragraphs (a) – (c) of Item 5 are hereby amended and restated as follows: (a) The aggregate number and percentage of shares of Class A Common Stock to which this Schedule 13D relates is6,275,313 shares of Class A Common Stock, constituting approximately 6.97% of the Issuer’s currently outstanding Class A Common Stock.The aggregate number and percentage of shares of Class A Common Stock reported herein are based upon the 90,017,949 shares of Class A Common Stock outstanding as of August 31, 2012, as reported in the Issuer's definitive Consent Revocation Statement on Schedule 14A filed with the Securities and Exchange Commission on September 24, 2012. By virtue of Clinton’s abandonment of the Consent Solicitation, Clinton and the Nominees are no longer deemed to have formed a "group" within the meaning of Section 13(d)(3) of the Exchange Act.As a result, all shares of Class A Common Stock reported herein are beneficially owned by Clinton. (i) Spotlight Fund: (a) As of the date hereof, Spotlight Fund may be deemed the beneficial owner of 850 shares of Class A Common Stock. Percentage: Approximately 0.00% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 850 shares of Class A Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 850 shares of Class A Common Stock (ii) SPOT: (a) As of the date hereof, SPOT may be deemed the beneficial owner of 2,748,510 shares of Class A Common Stock. Percentage: Approximately 3.05% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 2,748,510 shares of Class A Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 2,748,510 shares of Class A Common Stock CUSIP No.961840105 SCHEDULE 13D/A Page 11 of 14 Pages (iii) Magnolia: (a) As of the date hereof, Magnolia may be deemed the beneficial owner of 934,272 shares of Class A Common Stock. Percentage: Approximately 1.04% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 934,272 shares of Class A Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 934,272 shares of Class A Common Stock (iv) CROP: (a) As of the date hereof, CROP may be deemed the beneficial owner of 1,908,549 shares of Class A Common Stock. Percentage: Approximately 2.12% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,908,549 shares of Class A Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,908,549 shares of Class A Common Stock (v) CSO: (a) As of the date hereof, CSO may be deemed the beneficial owner of 683,132 shares of Class A Common Stock. Percentage: Approximately 0.76% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 683,132 shares of Class A Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 683,132 shares of Class A Common Stock (vi) CGI: (a) As of the date hereof, CGI may be deemed the beneficial owner of 6,275,313 shares of Class A Common Stock. Percentage: Approximately 6.97% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,275,313 shares of Class A Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,275,313 shares of Class A Common Stock (vii) Mr. Hall: (a) As of the date hereof, Mr. Hall may be deemed the beneficial owner of 6,275,313 shares of Class A Common Stock. Percentage: Approximately 6.97% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,275,313 shares of Class A Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,275,313 shares of Class A Common Stock (b) By virtue of investment management agreements with Spotlight Fund, SPOT, Magnolia, CROP and CSO, CGI has the power to vote or direct the voting, and to dispose or direct the disposition, of all of the 6,275,313 shares of Class A Common Stock beneficially owned by Spotlight Fund, SPOT, Magnolia, CROP and CSO.By virtue of his direct and indirect control of CGI, Mr. Hall is deemed to have shared voting power and shared dispositive power with respect to all Class A Common Stock as to which CGI has voting power or dispositive power. (c) All transactions in Class A Common Stock effected by the Reporting Persons since the filing of Amendment No. 9 are set forth in Schedule B hereto. Unless otherwise indicated, all such transactions were effected in the open market. CUSIP No.961840105 SCHEDULE 13D/A Page 12 of 14 Pages SIGNATURES After reasonable inquiry and to the best of his or its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: October 22, 2012 Clinton Spotlight Fund, L.P. By: Clinton Group, Inc., its investment manager By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer Clinton Spotlight Master Fund, L.P. By: Clinton Group, Inc., its investment manager By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer Clinton Magnolia Master Fund, Ltd. By: Clinton Group, Inc., its investment manager By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer Clinton Retail Opportunity Partnership, L.P. By: Clinton Group, Inc., its investment manager By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer CUSIP No.961840105 SCHEDULE 13D/A Page 13 of 14 Pages Clinton Special Opportunities Master Fund, Ltd. By: Clinton Group, Inc., its investment manager By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer Clinton Group, Inc. By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer /s/ George E. Hall George E. Hall CUSIP No.961840105 SCHEDULE 13D/A Page 14 of 14 Pages SCHEDULE B Transaction History of the Reporting Persons with respect to Class A Common Stock This Schedule sets forth information with respect to each purchase and sale of shares of Class A Common Stock that were effectuated by a Reporting Person since the filing of the Original Schedule 13D.SPOT, Magnolia and CROP are the only Reporting Persons to have effectuated transactions in Class A Common Stock since the filing of Amendment No. 9.Unless otherwise indicated, all transactions were effectuated in the open market through a broker. Clinton Spotlight Master Fund, L.P. Trade Date Shares Purchased (Sold) Price Per Share ($) 10/5/2012 Clinton Magnolia Master Fund, Ltd. Trade Date Shares Purchased (Sold) Price Per Share ($) 10/5/2012 Clinton Retail Opportunity Partnership, L.P. Trade Date Shares Purchased (Sold) Price Per Share ($) 10/5/2012
